ATTORNEY GRIEVANCE COMMISSION                           *   IN THE
OF MARYLAND                                             *   COURT OF APPEALS
                                                        *   OF MARYLAND
                                                        *
        Petitioner                                      *    Misc. Docket AG No. 71
                                                        *
v.                                                      *   September Term, 2013
                                                        *
LAURA ELIZABETH JORDAN                                  *
                                                        *
                                                        *
        Respondent                                      *

                      *********************************************

                                               ORDER

        The Court having considered the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Laura Elizabeth Jordan, Esquire to

indefinitely suspend the Respondent from the practice of law with a right to reapply in

eighteen (18) months, it is this    18th      day of        July      , 2014,

        ORDERED, by the Court of Appeals of Maryland, a majority of the Court

concurring, that the Respondent, Laura Elizabeth Jordan, be, and she is hereby indefinitely

suspended by consent from the practice of law in the State of Maryland with the right to

reapply in eighteen (18) months; and it is further

        ORDERED, that the Clerk of this Court shall remove the name of Laura Elizabeth

Jordan from the register of attorneys in the Court and certify that fact to the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance

with Maryland Rule 16-772(d).


                                                        /s/ Mary Ellen Barbera
                                                        Chief Judge